
	

115 SRES 482 ATS: Congratulating the Villanova University Wildcats for winning the 2018 National Collegiate Athletic Association Division I Men's Basketball Tournament.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 482
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2018
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Villanova University Wildcats for winning the 2018
			 National Collegiate Athletic Association Division I Men's Basketball
			 Tournament.
	
	
 Whereas on April 2, 2018, the Villanova University Wildcats (referred to in this preamble as the Villanova Wildcats) defeated the University of Michigan Wolverines by a score of 79–62 in the final game of the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Men's Basketball Tournament in San Antonio, Texas;
 Whereas the Villanova Wildcats won the NCAA championship in 1985, 2016, and 2018;
 Whereas junior point guard Jalen Brunson was named the National Player of the Year after leading the Villanova Wildcats to a second NCAA championship in 3 seasons;
 Whereas redshirt sophomore guard Donte DiVincenzo was named the Final Four Most Outstanding Player of 2018;
 Whereas the record of Donte DiVincenzo of 31 points, 10-for-15 shooting, 5 rebounds, 3 assists, and 2 blocks will be remembered as one of the greatest individual title game performances in the history of the NCAA tournament;
 Whereas Donte DiVincenzo joins Kareem Abdul-Jabbar, Bill Walton, and Jack Goose Givens as the only players that have scored 30 points and shot 66 percent or better from the field in an NCAA title game;
 Whereas the Villanova Wildcats made 18 3-point field goals in the national semifinal game against the University of Kansas, setting an NCAA tournament record;
 Whereas the Villanova Wildcats— (1)finished the 2017–2018 season with a record of 36–4;
 (2)have won 4 Big East men's basketball tournament titles; and (3)have won 3 national championships; and
 Whereas Villanova University is committed to the ideal of the student athlete and the education of the athletes of Villanova University, as evidenced by the presence of 2 seniors and 5 juniors on the roster of the Villanova Wildcats: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and honors the Villanova University Wildcats men's basketball team on the performance of the team in the 2018 National Collegiate Athletic Association Division I Men's Basketball Tournament; and
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the players, parents, families, coaches, and managers of the Villanova University Wildcats.
			
